Title: To Thomas Jefferson from Patrick Henry, 19 December 1776
From: Henry, Patrick
To: Jefferson, Thomas


                    
                        Sir
                        Decr. 19th. 1776
                    
                    In Pursuance of a Resolution of the Legislature, I am to appoint a fit Person in every County to collect from the Inhabitants of this Commonwealth all the blankets and rugs they are willing to spare for the Use of the Soldiery. I have to beg of you, Sir, to accept of that Appointment for your County, and to draw upon me for the Amount of the Purchase. When it is considered that those who are defending our Country are in the extremest Want of Blankets, and that our Army cannot take the Field without a Supply of that Article, I have Hopes that our worthy Countrymen will spare from their Beds a Part of that Covering which the exposed Situation of the Soldier teaches him to expect from the Humanity of  those for whom he is to fight. From your Zeal for the publick Service, I have the Pleasure to hope for your Exertion to forward this important Business, and send what Blankets you get to me.
                    I am, Sir, Your most obedient humble Servant,
                    
                        P. Henry Jr.
                    
                